DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a device comprising, among other things, a capacitor having TCO/HfO2/p-Si. 
	The closest relevant prior art of record, Liang (U.S. PG Pub. # 2015/0055910 A1), teaches a capacitor structure (par. 0017) but fails to teach or suggest the claimed capacitor structure.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (U.S. PG Pub. # 2015/0055910 A1).

	In Re claims 1 and 5, ‘910 teaches an electrically tunable silicon-transparent conductive oxide device, comprising a resonator structured as a micro-ring or a micro-disk (claim 7), the resonator having both a wavelength tuning electrode (116) and a high-speed E-O modulation electrode (118) operably coupled thereto; and comprising a MOS-type capacitor (par. 0017) operably connected to the resonator at a location to electrically drive the resonator.

	In Re claims 8 – 10, as stated in MPEP §2114, “[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claims 8 – 10 contain 
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.

Claims 1 – 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. PG Pub. # 2017/0045762 A1).
	In Re claims 1 – 3, ‘762 teaches an electrically tunable silicon-transparent conductive oxide device, comprising a resonator structured as a micro-ring or a micro-disk (502), the resonator having both a wavelength tuning electrode and a high-speed E-O modulation electrode operably coupled thereto (par. 0047); a voltage source electrically coupled to the wavelength tuning electrode, the voltage source configured to provide a DC bias or slow varying control signal thereto (par. 0047); a driving circuit electrically coupled to the high- speed E-O modulation electrode, the driving circuit configured to provide a driving signal to the high-speed E-O modulation electrode (par. 0047).

In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claims 8 – 10 contain functional limitations “wherein the resonator has an E-O modulation speed of at least 25 Gb/s; wherein the resonator has an energy efficiency of at least 1fJ/bit”.  Since the disclosed apparatus of ‘762 is fully capable of performing the recited function, and contains all recited structural elements, the claim rejection based on ‘762 is proper.
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy et al. (U.S. PG Pub. # 2013/0011139 A1).
In Re claims 1, 3 and 4, ‘139 teaches an electrically tunable silicon-transparent conductive oxide device, comprising a resonator structured as a micro-ring or a micro-disk (172), the resonator having both a wavelength tuning electrode (182) and a high-speed E-O modulation electrode (168) operably coupled thereto (fig. 6); a driving circuit (158, 152) electrically coupled to the high- speed E-O modulation electrode, the driving circuit configured to provide a driving signal (158 is an amplifier) to the high-speed E-O modulation electrode; wherein the driving circuit is a function generator or a integrated circuit driver (152 and 158 are integrated and drive signal to 172).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (U.S. PG Pub. # 2013/0011139 A1).
 In Re claim 11 – 14, ‘139 teaches a multi-channel wavelength division multiplexer comprising a silicon bus waveguide (174, par. 0056) optically coupled to the device of claim 1 and a plurality of the devices of claim . 
‘139’s instant embodiment is silent to the silicon bus waveguide optically coupled to a plurality of the devices; a plurality of optical input channels optically coupled to an input of the wavelength division multiplexer, each optical input channel having a selected optical wavelength associated therewith; and wherein each one of the resonators is operably connected to a respective driving circuit, each respective driving circuit tuned to a respective one of the selected optical wavelengths of the optical input channels.

However, figs. 3 and 5 show a plurality of the devices along a common optical path (116) and par. 0054 teaches that coils of fig. 6 are the same as those of figs. 3 and 5. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a plurality of the devices of claim 1 including circuitry 152 and 158 (MR coils) for each resonator device of claim 1 onto chip 154 of fig. 6  wherein each circuitry and resonator combination are responding to particular wavelengths and multiplexing them onto waveguide 174 of chip 154 of fig. 6 so as to make a more compact and versatile multiplexer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.